DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of Applicant's claim for priority to the following application(s), as applicable:
* application PCT/US17/52102 filed 18 September 2017
* application 62396671 filed 19 September 2016


Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 19 March 2019 is/are entered and considered by Examiner.

Claim Objections
Claim(s) 13 is/are objected to because of the following informalities:

Claim 13 recites: “A computer program product a non-transitory computer readable medium” (line 1-2). This limitation appears to lack a transitional phrase, i.e between “product” and “a non-transitory”.

Appropriate correction is requested.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim(s) 1-37 is/are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.

Claim 1 recites:
A method, comprising: 
presenting, by a processor on a display, a series of requested motions to be performed by an individual; 
receiving, by the processor, motion data from a sensor recording the individual performing the series of requested motions; 
analyzing, by the processor, the received motion data to determine a cognitive-motor impairment score for the individual; and 
reporting, by the processor, the cognitive-motor impairment score for the individual.
Claim interpretation:
	Under the broadest reasonable interpretation, the terms of the claim are presumed 
to have their plain meaning consistent with the specification as it would be interpreted by one of  ordinary skill in the art. MPEP 2111
Based on the specification, the terms “processor”, “display”, and “sensor” are recognized as representing known classes of structures that can perform the functions set forth in the claim, 
Step 1:

Step 2A Prong One:
The highlighted portion, as drafted, is a process that, under its broadest reasonable interpretation, fall under “Certain Methods of Organizing Human Activity” because the steps of providing a person with instructions, the person performing an action based on the instructions, analyzing the person’s motion, and generating a score based on the observed motion is directed towards managing personal behavior or relationships or interactions between people, (including social activities, teaching, and following rules or instructions).
The highlighted portion also covers performance of the limitation in the mind but for the recitation of generic computer components.
That is, other than reciting a computer with a high level of generality to implement the abstract concept, nothing in the claim elements precludes the step(s) from practically being performed in the mind.
For example, but for the processor, analyzing a person’s motion data may be performed by a person either mentally, or with pen and paper.
Similarly, but for the processor, determining a score based on the analysis of data may be performed by a person either mentally, or with pen and paper.
If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas.
Dependent claim(s) recite(s) additional subject matter which further narrows or defines the abstract idea embodied in the claims (such as claim(s) 2-5 reciting limitations further 
Step 2A Prong Two:
This judicial exception is not integrated into a practical application. In particular, the claim recites the following additional element(s), if any:
a processor on a display;
receiving, by the processor, motion data from a sensor recording the individual.
The additional element(s) do(es) not integrate the abstract idea into a practical application, other than the abstract idea per se.
The processor, as discussed above, is a generic computer recited with a high level of generality as a tool to implement the abstract concept, and amounts to mere instructions to apply an exception. MPEP 2106.05(f))
Similarly, the display is a generic computer function that has been recited with a high level of generality to display instructions, without specific details on what the series of requested motions are or how they would be presented on such a display, and amounts to mere instructions to apply an exception. MPEP 2106.05(f))
Finally, the sensor has been recited with a high level of generality as a generic computer capable of recording data from a person, without specific details on how the data is record or what motion is performed, and amounts to mere instructions to apply an exception. MPEP 2106.05(f))

It should be noted that because the courts have made it clear that mere physicality or  tangibility of an additional element or elements is not a relevant consideration in the eligibility analysis, the physical nature of these computer components does not affect this analysis MPEP 2106.05(I) referencing Alice.
The display of instructions to a user, recording motion data, and display of results of an analysis merely add insignificant extra-solution activity to the abstract idea, and amounts to mere data gathering, and to insignificant application, e.g. displaying results. MPEP 2106.05(g))
Dependent claim(s) recite(s) additional subject matter which amount to limitation(s) consistent with the additional element(s) in the independent claims (such as claim(s) 6, additional limitation(s) which add(s) insignificant extra-solution activity to the abstract idea because it does not impose meaningful limits on the claim such that is it not nominally or tangentially related to the invention, MPEP 2016.05(g))
Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide conventional computer implementation and do not impose a meaningful limit to integrate the abstract idea into a practical application.
Accordingly, the additional elements do not integrate the judicial exception into a practical application because it does not impose any meaningful limits on practicing the abstract idea.

Step 2B:
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements amount to no more than mere instructions to apply an exception, add insignificant extra-solution activity to the abstract idea, and/or generally link the abstract idea to a particular technological environment or field of use.
The additional elements of: a processor on a display; receiving, by the processor, motion data from a sensor recording the individual; amount to no more than mere instructions to apply an exception, add insignificant extra-solution activity to the abstract idea, and/or generally link the abstract idea to a particular technological environment or field of use, as discussed above and incorporated herein.
Mere instructions to apply an exception, insignificant extra-solution activity, and linking to a particular technological environment using a generic computer component cannot provide an inventive concept.
The display of data, collection of data from a generic sensor, and display of results on a generic display have been recited with a high level of generality such as to encompass all possible known techniques to one of ordinary skill in the art and amount to mere functionally claiming of an intended result. As discussed above, the Specification discloses that well-known computers with display, e.g. laptop/desktop/tablet/cell phone, and motion sensors, e.g. accelerometer/gyroscope/magnetometer sensor, may be used to performing these nominal or 
Dependent claim(s) recite(s) additional subject matter which, as discussed above with respect to integration of the abstract idea into a practical application, amount to invoking computers as a tool to perform the abstract idea. Dependent claims recite additional subject matter which amount to limitations consistent with the additional elements in the independent claims (such as claim(s) 6 reciting moving a cursor on  display in response to a body-joint, Turner (Hack: The Nintendo Wii) teaches the Wii remote sending a Bluetooth stream of position, acceleration, and button-state, and can include a microprocessor with memory for converting voltage data from accelerometers into digitized data (page 2 paragraph 2), Synnott (WiiPD—Objective Home Assessment of Parkinson's Disease Using the Nintendo Wii Remote) teaches using the Wii remote to control the on-screen cursor (page 1306 column 2 paragraph 1) with application to diagnose cognitive disabilities such as Parkinson’s (Abstract), such sensors are well-understood, routine, and conventional in the art and is prolific in the gaming industry).
Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide conventional computer implementation.
The claim is not patent eligible.

Claim 13 recites:
A computer program product 

presenting a series of requested motions to be performed by an individual; 
receiving motion data from a sensor recording the individual performing the series of requested motions; 
analyzing the received motion data to determine a cognitive-motor impairment score for the individual; and 
reporting the cognitive-motor impairment score for the individual.
Claim interpretation:
	Under the broadest reasonable interpretation, the terms of the claim are presumed 
to have their plain meaning consistent with the specification as it would be interpreted by one of  ordinary skill in the art. MPEP 2111
Based on the specification, the terms “computer program product”, “non-transitory computer readable medium comprising code”, and “sensor” are recognized as representing known classes of structures that can perform the functions set forth in the claim, e.g., Specification as originally filed on 19 September 2016 page 22 paragraph 0055 disclosing a general purpose processor, page 10 paragraph 0031 disclosing computer laptop/desktop/tablet/cell phone/TV/eye-glasses/other means of visualization as a generic device that performs the generic function of displaying data, page 22 paragraph 0055 disclosing computer-readable media and code can be any available medium accessible by computer and can be used to store desired program code, page 9-10 paragraph 0030-0031 disclosing generic sensors as a generic device that performs the generic function of tracking human motion. The 
Step 1:
The claim as a whole falls within at least one statutory category, i.e. a process, machine, manufacture, or composition of matter.
Step 2A Prong One:
The highlighted portion, as drafted, is a process that, under its broadest reasonable interpretation, fall under “Certain Methods of Organizing Human Activity” because the steps of providing a person with instructions, the person performing an action based on the instructions, 
The highlighted portion also covers performance of the limitation in the mind but for the recitation of generic computer components.
That is, other than reciting a computer-readable medium with a high level of generality to implement the abstract concept, nothing in the claim elements precludes the step(s) from practically being performed in the mind.
For example, but for the computer, analyzing a person’s motion data may be performed by a person either mentally, or with pen and paper.
Similarly, but for the computer, determining a score based on the analysis of data may be performed by a person either mentally, or with pen and paper.
If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas.
Dependent claim(s) recite(s) additional subject matter which further narrows or defines the abstract idea embodied in the claims (such as claim(s) 14-17 reciting limitations further defining the abstract data structure for display, claims 19-25 reciting limitations further defining the abstract concept of processing the received data, which may be performed in the mind but for recitation of generic computer components, and/or may be a method of managing relationship or interactions between people).
Step 2A Prong Two:

receiving motion data from a sensor recording the individual.
The additional element(s) do(es) not integrate the abstract idea into a practical application, other than the abstract idea per se.
The processor, as discussed above, is a generic computer recited with a high level of generality as a tool to implement the abstract concept, and amounts to mere instructions to apply an exception. MPEP 2106.05(f))
The sensor has been recited with a high level of generality as a generic computer capable of recording data from a person, without specific details on how the data is record or what motion is performed, and amounts to mere instructions to apply an exception. MPEP 2106.05(f))
These limitations can also be viewed as nothing more than an attempt to generally link the use of the judicial exception to the technological environment of a computer. MPEP 2106.05(h) 
It should be noted that because the courts have made it clear that mere physicality or  tangibility of an additional element or elements is not a relevant consideration in the eligibility analysis, the physical nature of these computer components does not affect this analysis MPEP 2106.05(I) referencing Alice.
The display of instructions to a user, recording motion data, and display of results of an analysis merely add insignificant extra-solution activity to the abstract idea, and amounts to mere data gathering, and to insignificant application, e.g. displaying results. MPEP 2106.05(g))
Dependent claim(s) recite(s) additional subject matter which amount to limitation(s) consistent with the additional element(s) in the independent claims (such as claim(s) 18, 
Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide conventional computer implementation and do not impose a meaningful limit to integrate the abstract idea into a practical application.
Accordingly, the additional elements do not integrate the judicial exception into a practical application because it does not impose any meaningful limits on practicing the abstract idea.
Accordingly, the claim recites an abstract idea.
Step 2B:
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements amount to no more than mere instructions to apply an exception, add insignificant extra-solution activity to the abstract idea, and/or generally link the abstract idea to a particular technological environment or field of use.
The additional elements of: receiving motion data from a sensor recording the individual; amount to no more than mere instructions to apply an exception, add insignificant extra-solution activity to the abstract idea, and/or generally link the abstract idea to a particular technological environment or field of use, as discussed above and incorporated herein.

The display of data, collection of data from a generic sensor, and display of results on a generic display have been recited with a high level of generality such as to encompass all possible known techniques to one of ordinary skill in the art and amount to mere functionally claiming of an intended result. As discussed above, the Specification discloses that well-known computers with display, e.g. laptop/desktop/tablet/cell phone, and motion sensors, e.g. accelerometer/gyroscope/magnetometer sensor, may be used to performing these nominal or tangential steps, and amount(s) to element(s) that have been recognized as well-understood, routine, and conventional activity in particular fields.
Dependent claim(s) recite(s) additional subject matter which, as discussed above with respect to integration of the abstract idea into a practical application, amount to invoking computers as a tool to perform the abstract idea. Dependent claims recite additional subject matter which amount to limitations consistent with the additional elements in the independent claims (such as claim(s) 18 reciting moving a cursor on  display in response to a body-joint, Turner (Hack: The Nintendo Wii) teaches the Wii remote sending a Bluetooth stream of position, acceleration, and button-state, and can include a microprocessor with memory for converting voltage data from accelerometers into digitized data (page 2 paragraph 2), Synnott (WiiPD—Objective Home Assessment of Parkinson's Disease Using the Nintendo Wii Remote) teaches using the Wii remote to control the on-screen cursor (page 1306 column 2 paragraph 1) with application to diagnose cognitive disabilities such as Parkinson’s (Abstract), such sensors are well-understood, routine, and conventional in the art and is prolific in the gaming industry).

The claim is not patent eligible.

Claim 26 recites:
A system, comprising: 
a wearable sensor comprising at least one motion sensor, wherein the wearable sensor is configured to record motion data from the at least one motion sensor and to transmit the motion data; and 
a computing device configured to receive the motion data transmitted by the wearable sensor and configured to perform steps comprising: 
presenting a series of requested motions to be performed by an individual; 
receiving motion data from the wearable sensor recording the individual performing the series of requested motions; 
analyzing the received motion data to determine a cognitive-motor impairment score for the individual; and 
reporting the cognitive-motor impairment score for the individual.
Claim interpretation:
	Under the broadest reasonable interpretation, the terms of the claim are presumed 

Based on the specification, the terms “computing device”, and “wearable sensor comprising at least one motion sensor” are recognized as representing known classes of structures that can perform the functions set forth in the claim, e.g., Specification as originally filed on 19 September 2016 page 22 paragraph 0055 disclosing a general purpose processor, page 10 paragraph 0031 disclosing computer laptop/desktop/tablet/cell phone/TV/eye-glasses/other means of visualization as a generic device that performs the generic function of displaying data, page 9-10 paragraph 0030-0031 disclosing generic sensors as a generic device that performs the generic function of tracking human motion. The term “requested motions” is understood to be nonfunctional descriptive materials displayed to a user, such material does not create any functional limitation on the processor or display. MPEP 2111.05 referencing Ngai. The term “motion data” is understood to be data generated by a sensor recording a person performing a series of motions; however, there is no limitation on what this “motion data” would actually include; the claim merely recites any data received from a sensor when the person is performing the motion, e.g. whether the person is in frame or not. Based on the plain meaning of the words in the claim, the broadest reasonable interpretation of the claim is a method that operates on a processor with a display and capable of receiving motion data from a sensor, the sensor being capable of recording a person when performing a motion. The processor is further capable of performing the steps of: analyzing the received motion data to determine a score for the person performing the motion, and reporting the score. The claim does not impose any limits on how the motion data is obtained by the sensor, and thus this step covers and all possible ways this can be done, for instance by a person typing data into the sensor’s onboard computer, or by 
Step 1:
The claim as a whole falls within at least one statutory category, i.e. a process, machine, manufacture, or composition of matter.
Step 2A Prong One:
The highlighted portion, as drafted, is a process that, under its broadest reasonable interpretation, fall under “Certain Methods of Organizing Human Activity” because the steps of providing a person with instructions, the person performing an action based on the instructions, analyzing the person’s motion, and generating a score based on the observed motion is directed towards managing personal behavior or relationships or interactions between people, (including social activities, teaching, and following rules or instructions).
The highlighted portion also covers performance of the limitation in the mind but for the recitation of generic computer components.
That is, other than reciting a computer with a high level of generality to implement the abstract concept, nothing in the claim elements precludes the step(s) from practically being performed in the mind.
For example, but for the computing device, analyzing a person’s motion data may be performed by a person either mentally, or with pen and paper.
Similarly, but for the computing device, determining a score based on the analysis of data may be performed by a person either mentally, or with pen and paper.

Dependent claim(s) recite(s) additional subject matter which further narrows or defines the abstract idea embodied in the claims (such as claim(s) 27, 29-31 reciting limitations further defining the abstract data structure for display, claims 32-36 reciting limitations further defining the abstract concept of processing the received data, which may be performed in the mind but for recitation of generic computer components, and/or may be a method of managing relationship or interactions between people).  
Step 2A Prong Two:
This judicial exception is not integrated into a practical application. In particular, the claim recites the following additional element(s), if any:
a wearable sensor comprising at least one motion sensor, wherein the wearable sensor is configured to record motion data from the at least one motion sensor and to transmit the motion data; and 
a computing device configured to receive the motion data transmitted by the wearable sensor;
receiving motion data from the wearable sensor recording the individual.
The additional element(s) do(es) not integrate the abstract idea into a practical application, other than the abstract idea per se.
The computing device, as discussed above, is a generic computer recited with a high level of generality as a tool to implement the abstract concept, and amounts to mere instructions to apply an exception. MPEP 2106.05(f))

Finally, the sensor has been recited with a high level of generality as a generic computer capable of recording data from a person, without specific details on how the data is record or what motion is performed, and amounts to mere instructions to apply an exception. MPEP 2106.05(f))
These limitations can also be viewed as nothing more than an attempt to generally link the use of the judicial exception to the technological environment of a computer. MPEP 2106.05(h) 
It should be noted that because the courts have made it clear that mere physicality or  tangibility of an additional element or elements is not a relevant consideration in the eligibility analysis, the physical nature of these computer components does not affect this analysis MPEP 2106.05(I) referencing Alice.
The display of instructions to a user, recording motion data, and display of results of an analysis merely add insignificant extra-solution activity to the abstract idea, and amounts to mere data gathering, and to insignificant application, e.g. displaying results. MPEP 2106.05(g))
Dependent claim(s) recite(s) additional subject matter which amount to limitation(s) consistent with the additional element(s) in the independent claims (such as claim(s) 28, additional limitation(s) which add(s) insignificant extra-solution activity to the abstract idea because it does not impose meaningful limits on the claim such that is it not nominally or tangentially related to the invention, MPEP 2016.05(g))

Accordingly, the additional elements do not integrate the judicial exception into a practical application because it does not impose any meaningful limits on practicing the abstract idea.
Accordingly, the claim recites an abstract idea.
Step 2B:
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements amount to no more than mere instructions to apply an exception, add insignificant extra-solution activity to the abstract idea, and/or generally link the abstract idea to a particular technological environment or field of use.
The additional elements of: a wearable sensor comprising at least one motion sensor, wherein the wearable sensor is configured to record motion data from the at least one motion sensor and to transmit the motion data; and a computing device configured to receive the motion data transmitted by the wearable sensor; receiving motion data from the wearable sensor recording the individual; amount to no more than mere instructions to apply an exception, add insignificant extra-solution activity to the abstract idea, and/or generally link the abstract idea to 
Mere instructions to apply an exception, insignificant extra-solution activity, and linking to a particular technological environment using a generic computer component cannot provide an inventive concept.
The display of data, collection of data from a generic sensor, and display of results on a generic display have been recited with a high level of generality such as to encompass all possible known techniques to one of ordinary skill in the art and amount to mere functionally claiming of an intended result. As discussed above, the Specification discloses that well-known computers with display, e.g. laptop/desktop/tablet/cell phone, and motion sensors, e.g. accelerometer/gyroscope/magnetometer sensor, may be used to performing these nominal or tangential steps, and amount(s) to element(s) that have been recognized as well-understood, routine, and conventional activity in particular fields.
Dependent claim(s) recite(s) additional subject matter which, as discussed above with respect to integration of the abstract idea into a practical application, amount to invoking computers as a tool to perform the abstract idea. Dependent claims recite additional subject matter which amount to limitations consistent with the additional elements in the independent claims (such as claim(s) 28 reciting moving a cursor on  display in response to a body-joint, Turner (Hack: The Nintendo Wii) teaches the Wii remote sending a Bluetooth stream of position, acceleration, and button-state, and can include a microprocessor with memory for converting voltage data from accelerometers into digitized data (page 2 paragraph 2), Synnott (WiiPD—Objective Home Assessment of Parkinson's Disease Using the Nintendo Wii Remote) teaches using the Wii remote to control the on-screen cursor (page 1306 column 2 paragraph 1) with 
Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide conventional computer implementation.
The claim is not patent eligible.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-5, 7-8, 11-17, 19-21, 24-25 is/are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Straus (8690325)

	Claim 1: Straus teaches:
A method (Abstract illustrating a method), comprising: 
presenting, by a processor (Figure 1A label 100 illustrating a computerized system) on a display (Figure 1A label 115 illustrating a display screen), a series of 
receiving, by the processor, motion data from a sensor recording the individual performing the series of requested motions (column 9 line 47-49 illustrating detecting the user’s response to testing stimuli with a motion sensor); 
analyzing, by the processor, the received motion data to determine a cognitive-motor impairment score for the individual (page 10 paragraph 49 illustrating calculating a score); and 
reporting, by the processor, the cognitive-motor impairment score for the individual (page 10 paragraph 50-51 illustrating displaying test scores to the user).

Claim 2: Straus teaches:
The method of claim 1, as discussed above and incorporated herein.
Straus further teaches:
wherein the step of presenting the series of requested motions comprises presenting a series of sequentially-ordered numbers in a fixed order on a display (column 7 line 29-54 illustrating TMT comprising a series of numbers in sequence).

Claim 3: Straus teaches:
The method of claim 1, as discussed above and incorporated herein.
Straus further teaches:
wherein the step of presenting the series of requested motions comprises presenting a series of sequentially-ordered numbers in a random order on a display (column 7 

Claim 4: Straus teaches:
The method of claim 1, as discussed above and incorporated herein.
Straus further teaches:
wherein the step of presenting the series of requested motions comprises presenting a series of sequentially-ordered numbers and letters in a random order on a display (column 7 line 29-54 illustrating TMT comprising a series of numbers and letters in alternating sequence [considered to be a form of “random order”], column 29 line 34 illustrating randomization of stimuli).

Claim 5: Straus teaches:
The method of claim 1, as discussed above and incorporated herein.
Straus further teaches:
wherein the step of presenting the series of requested motions comprises presenting a series of objects on a display (column 26 line 50-58 illustrating letters, numbers, characters, sceneries, sensations [considered to be forms of “objects”]).

Claim 7: Straus teaches:
The method of claim 1, as discussed above and incorporated herein.
Straus further teaches:


Claim 8: Straus teaches:
The method of claim 1, as discussed above and incorporated herein.
Straus further teaches:
wherein the step of analyzing the received motion data comprises: 
counting a number of mistakes in performing the requested motions to determine a working memory performance (column 29 line 34-39 illustrating automatically recording the user’s selection of missing or distorted visual field test pattern [considered to be a form of “mistakes”], column 30 line 59 illustrating automatically assessing working memory); and 
measuring a time elapsed between onset of movement and onset of display of virtual targets on the screen (column 29 line 20-21 illustrating measuring a time to move to stimulus to automatically assess complex eye hand coordination) to estimate the ability of visual search (column 7 line 53-54 illustrating assessing visual search), scanning (column 7 line 53 illustrating visual scanning), speed of processing (column 7 line 54 illustrating motor speed), mental flexibility (column 7 line 53 illustrating mental flexibility), and/or executive functions (column 7 line 51 illustrating executive function). 


The method of claim 1, as discussed above and incorporated herein.
Straus further teaches:
wherein the step of analyzing the received motion data to determine a cognitive-motor impairment score for the individual comprises analyzing a jerkiness of point-to-point (column 29 line 21 illustrating assessment movement smoothness) reaching kinematic parameters (column 10 line 1 illustrating adjusting the speed of the test stimuli) to assess weakness (column 28 line 33 illustrating assessing weakness) and motor performance (column 28 line 35 illustrating assessing the user’s performance when operating a motor vehicle).

Claim 12: Straus teaches:
The method of claim 1, as discussed above and incorporated herein.
Straus further teaches:
wherein the step of reporting the cognitive-motor impairment score comprises determining whether an individual exhibits signs of cognitive impairment (column 2 line 43 illustrating assessing cognitive impairment), motor impairment (column 28 line 21 illustrating assessing neuromotor conditions), physical frailty (column 28 line 33 illustrating physical weakness), cognitive frailty (column 7 line 28 illustrating assessing cognitive function of the user), or a combination thereof (as discussed above, and incorporated herein).

Claim 13: Straus teaches:

a non-transitory computer readable medium comprising code (column 4 line 48-52 illustrating computer code) for performing steps comprising: 
presenting a series of requested motions to be performed by an individual Figure 2B label 204, 210, 216, 222 illustrating presenting instructions to the user); 
receiving motion data from a sensor recording the individual performing the series of requested motions (column 9 line 47-49 illustrating detecting the user’s response to testing stimuli with a motion sensor); 
analyzing the received motion data to determine a cognitive-motor impairment score for the individual (page 10 paragraph 49 illustrating calculating a score); and 
reporting the cognitive-motor impairment score for the individual (page 10 paragraph 50-51 illustrating displaying test scores to the user).

Claim 14: Straus teaches:
The computer program product of claim 13, as discussed above and incorporated herein.
Straus further teaches:
wherein the step of presenting the series of requested motions comprises presenting a series of sequentially-ordered numbers in a fixed order on a display (column 7 line 29-54 illustrating TMT comprising a series of numbers in sequence).


The computer program product of claim 13, as discussed above and incorporated herein.
Straus further teaches:
wherein the step of presenting the series of requested motions comprises presenting a series of sequentially-ordered numbers in a random order on a display (column 7 line 29-54 illustrating TMT comprising a series of numbers in alternating sequence [considered to be a form of “random order”], column 29 line 34 illustrating randomization of stimuli).

Claim 16: Straus teaches:
The computer program product of claim 13, as discussed above and incorporated herein.
Straus further teaches:
wherein the step of presenting the series of requested motions comprises presenting a series of sequentially-ordered numbers and letters in a random order on a display (column 7 line 29-54 illustrating TMT comprising a series of numbers and letters in alternating sequence [considered to be a form of “random order”], column 29 line 34 illustrating randomization of stimuli)).

Claim 17: Straus teaches:
The computer program product of claim 13, as discussed above and incorporated herein.
Straus further teaches:


Claim 19: Straus teaches:
The computer program product of claim 13, as discussed above and incorporated herein.
Straus further teaches:
wherein the step of analyzing the received motion data comprises determining a total time used by the individual to complete the series of requested motions (column 7 line 29-54 illustrating TMT as a timed test to complete all trail markings).

Claim 20: Straus teaches:
The computer program product of claim 13, as discussed above and incorporated herein.
Straus further teaches:
wherein the step of analyzing the received motion data comprises: 
counting a number of mistakes in performing the requested motions to determine a working memory performance (column 29 line 34-39 illustrating automatically recording the user’s selection of missing or distorted visual field test pattern [considered to be a form of “mistakes”], column 30 line 59 illustrating automatically assessing working memory);; and 
measuring a time elapsed between onset of movement and onset of display of virtual targets on the screen (column 29 line 20-21 illustrating measuring a time to move to stimulus to automatically assess complex eye hand 

Claim 21: Straus teaches:
The computer program product of claim 13, as discussed above and incorporated herein.
Straus further teaches:
wherein the step of reporting the cognitive-motor impairment score comprises determining whether an individual exhibits signs of Mild Cognitive Impairment (MCI) (this limitation is rendered optional by the limitation “or” and therefore need not be taught by the applied art, in the interest of compact prosecution for Applicant, see page 7 column 16-54 illustrating a plurality of cognitive tests [considered to be capable of diagnosing “Mild” or severe forms]) or Alzheimer's Disease (AD) (column 28 line 19 illustrating diagnosing Alzheimer’s).

Claim 24: Straus teaches:
The computer program product of claim 13, as discussed above and incorporated herein.
Straus further teaches:
wherein the step of analyzing the received motion data to determine a cognitive-motor impairment score for the individual comprises analyzing a jerkiness of point-to-

Claim 25: Straus teaches:
The computer program product of claim 13, as discussed above and incorporated herein.
Straus further teaches:
wherein the step of reporting the cognitive-motor impairment score comprises determining whether an individual exhibits signs of cognitive impairment (column 2 line 43 illustrating assessing cognitive impairment), motor impairment (column 28 line 21 illustrating assessing neuromotor conditions), physical frailty (column 28 line 33 illustrating physical weakness), cognitive frailty (column 7 line 28 illustrating assessing cognitive function of the user), or a combination thereof (as discussed above, and incorporated herein).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 6, 9-10, 22-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Straus in view of Synnott.

Claim 6: Straus teaches:
The method of claim 1, as discussed above and incorporated herein.
Straus further teaches using a control device fitted with motion sensors to supplement a mouse and keyboard (column 9 line 41-50, column 11 line 35-49).
Straus does not teach:
wherein the step of receiving data from the sensor comprises receiving motion data for a body-joint that moves a cursor on the display through the series of requested motions.
Synnott teaches:
wherein the step of receiving data from the sensor comprises receiving motion data for a body-joint that moves a cursor on the display through the series of requested motions (page 1306 column 2 paragraph 1 illustrating using a Wii remote to control an on-screen cursor).


Claim 9: Straus teaches:
The method of claim 1, as discussed above and incorporated herein.
Straus further teaches diagnosing Parkinson disease (column 28 line 19-20).
Straus does not teach:
wherein the step of analyzing the received motion data to determine a cognitive-motor impairment score for the individual comprises analyzing a peak velocity during point-to-point reaching to assess motor performance or frailty.
Synnott teaches:
wherein the step of analyzing the received motion data to determine a cognitive-motor impairment score for the individual comprises analyzing a peak velocity during point-to-point reaching to assess motor performance or frailty (page 1307 column 2 paragraph 2-3 illustrating tracking cursor movement speeds to determine tremors [considered to be a form of “motor performance”] and  Parkinson’s [considered to be a form of “frailty”]).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to include the cursor movement speed analysis of Synnott within 

Claim 10: Straus teaches:
The method of claim 1, as discussed above and incorporated herein.
Straus further teaches diagnosing Parkinson disease (column 28 line 19-20).
Straus does not teach:
wherein the step of analyzing the received motion data to determine a cognitive-motor impairment score for the individual comprises analyzing a dislocation of peak velocity with respect to a middle pathway of a point-to-point reaching task to assess cognitive impairment, motor impairment, or fatigue.
Synnott teaches:
wherein the step of analyzing the received motion data to determine a cognitive-motor impairment score for the individual comprises analyzing a dislocation of peak velocity with respect to a middle pathway of a point-to-point reaching task (page 1307 column 2 paragraph 2 illustrating tracking high-frequency fine motor movements) to assess cognitive impairment (page 1307 column 2 paragraph 3 illustrating diagnosing Parkinson’s), motor impairment (page 1307 column 2 paragraph 3 illustrating tremors), or fatigue (page 1309 column 1 paragraph 1 illustrating reducing the effects of fatigue on the patient’s test results).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to include the cursor movement speed analysis of Synnott within 

Claim 22: Straus teaches:
The computer program product of claim 13, as discussed above and incorporated herein.
Straus further teaches diagnosing Parkinson disease (column 28 line 19-20).
Straus does not teach:
wherein the step of analyzing the received motion data to determine a cognitive-motor impairment score for the individual comprises analyzing a peak velocity during point-to-point reaching to assess motor performance or frailty.
Synnott teaches:
wherein the step of analyzing the received motion data to determine a cognitive-motor impairment score for the individual comprises analyzing a peak velocity during point-to-point reaching to assess motor performance or frailty (page 1307 column 2 paragraph 2-3 illustrating tracking cursor movement speeds to determine tremors [considered to be a form of “motor performance”] and  Parkinson’s [considered to be a form of “frailty”]).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to include the cursor movement speed analysis of Synnott within the diagnostic system of Straus with the motivation of accurately diagnosing a patient with Parkinson’s by detecting tremors in the patient’s movements (Synnott; page 1307 column 2 paragraph 3).

Claim 23: Straus teaches:
The computer program product of claim 13, as discussed above and incorporated herein.
Straus further teaches diagnosing Parkinson disease (column 28 line 19-20).
Straus does not teach:
wherein the step of analyzing the received motion data to determine a cognitive-motor impairment score for the individual comprises analyzing a dislocation of peak velocity with respect to a middle pathway of a point-to-point reaching task (page 1307 column 2 paragraph 2 illustrating tracking high-frequency fine motor movements) to assess cognitive impairment (page 1307 column 2 paragraph 3 illustrating diagnosing Parkinson’s), motor impairment (page 1307 column 2 paragraph 3 illustrating tremors), or fatigue (page 1309 column 1 paragraph 1 illustrating reducing the effects of fatigue on the patient’s test results).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to include the cursor movement speed analysis of Synnott within the diagnostic system of Straus with the motivation of accurately diagnosing a patient with Parkinson’s by detecting tremors in the patient’s movements (Synnott; page 1307 column 2 paragraph 3).

Claim(s) 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Straus in view of Synnott and Williams (20100152623).

Claim 18: Straus teaches:

Straus further teaches:
Straus further teaches using a control device fitted with motion sensors to supplement a mouse and keyboard (column 9 line 41-50, column 11 line 35-49).
Straus does not teach:
wherein the step of receiving data from the sensor comprises receiving motion data that moves a cursor on a display screen through the series of requested motions.
Synnott teaches:
wherein the step of receiving data from the sensor comprises receiving motion data that moves a cursor on a display screen through the series of requested motions (page 1306 column 2 paragraph 1 illustrating using a Wii remote to control an on-screen cursor).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to include the motion-controlled cursor of Synnott within the diagnostic system of Straus with the motivation of providing an accurate pointing device for on-screen cursor control (Synnott; page 1306 column 2 paragraph 1) to accurately diagnose the patient, with kinetic tremor or bradykinesia for example (Synnott; page 1306 column 2 last paragraph).
Straus in view of Synnott do not teach:
motion data for an ankle-joint.
Williams teaches:
motion data for an ankle-joint (page 2 paragraph 0037 illustrating a user wearing a sensor on their ankle).
.

Claim(s) 26-27, 29-32, 35-37 is/are rejected under 35 U.S.C. 103 as being unpatentable over Straus in view of Williams.

Claim 26: Straus teaches:
A system (Abstract illustrating a system), comprising:
at least one motion sensor, wherein the wearable sensor is configured to record motion data from the at least one motion sensor and to transmit the motion data (column 9 line 47-49 illustrating detecting the user’s response to testing stimuli with a motion sensor); and 
a computing device (Figure 1 illustrating a computer) configured to receive the motion data transmitted by the wearable sensor and configured to perform steps comprising (Figure 1 illustrating receiving the data from the user’s sensor): 
presenting a series of requested motions to be performed by an individual (Figure 2B label 204, 210, 216, 222 illustrating presenting instructions to the user); 
receiving motion data from the wearable sensor recording the individual performing the series of requested motions (column 9 line 47-49 
analyzing the received motion data to determine a cognitive-motor impairment score for the individual (page 10 paragraph 49 illustrating calculating a score); and 
reporting the cognitive-motor impairment score for the individual (page 10 paragraph 50-51 illustrating displaying test scores to the user).
Straus further teaches a plurality of sensors (page 5 paragraph 21-39).
Straus does not teach:
a wearable sensor.
	Williams teaches:
a wearable sensor (page 3-4 paragraph 0052 illustrating a sensor worn around the ankle).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to include the ankle sensor of Williams within the diagnostic system of Straus with the motivation of using ankle movement to accurately diagnose a patient with Alzheimer’s or Parkinson’s (Williams; page 3 paragraph 0048).

Claim 27: Straus in view of Williams teach:
The system of claim 26, as discussed above and incorporated herein.
Straus further teaches:
further comprising a display  (Figure 1A label 115 illustrating a display screen), wherein the step of presenting the series of requested motions comprises presenting a 

Claim 29: Straus in view of Williams teach:
The system of claim 26, as discussed above and incorporated herein.
Straus further teaches:
wherein the step of presenting the series of requested motions comprises presenting a series of sequentially-ordered numbers in a random order on a spatial display (column 7 line 29-54 illustrating TMT comprising a series of numbers in alternating sequence [considered to be a form of “random order”], column 29 line 34 illustrating randomization of stimuli).

Claim 30: Straus in view of Williams teach:
The system of claim 26, as discussed above and incorporated herein.
Straus further teaches:
wherein the step of presenting the series of requested motions comprises presenting a series of sequentially-ordered numbers and letters in a random order on a spatial display (column 7 line 29-54 illustrating TMT comprising a series of numbers and letters in alternating sequence [considered to be a form of “random order”], column 29 line 34 illustrating randomization of stimuli).

Claim 31: Straus in view of Williams teach:
The system of claim 26, as discussed above and incorporated herein.

wherein the step of presenting the series of requested motions comprises presenting a series of objects on a display (column 26 line 50-58 illustrating letters, numbers, characters, sceneries, sensations [considered to be forms of “objects”]).

Claim 32: Straus in view of Williams teach:
The system of claim 26, as discussed above and incorporated herein.
Straus further teaches:
wherein the step of reporting the cognitive-motor impairment score comprises determining whether an individual exhibits signs of Mild Cognitive Impairment (MCI) (this limitation is rendered optional by the limitation “or” and therefore need not be taught by the applied art, in the interest of compact prosecution for Applicant, see page 7 column 16-54 illustrating a plurality of cognitive tests [considered to be capable of diagnosing “Mild” or severe forms]) or Alzheimer's Disease (AD) (column 28 line 19 illustrating diagnosing Alzheimer’s).

Claim 35: Straus in view of Williams teach:
The system of claim 26, as discussed above and incorporated herein.
Straus further teaches:
wherein the step of analyzing the received motion data to determine a cognitive-motor impairment score for the individual comprises analyzing a jerkiness of point-to-point (column 29 line 21 illustrating assessment movement smoothness) reaching kinematic parameters (column 10 line 1 illustrating adjusting the speed of the test 

Claim 36: Straus in view of Williams teach:
The system of claim 26, as discussed above and incorporated herein.
Straus further teaches:
wherein the step of reporting the cognitive-motor impairment score comprises determining whether an individual exhibits signs of cognitive impairment (column 2 line 43 illustrating assessing cognitive impairment) or motor impairment (column 28 line 21 illustrating assessing neuromotor conditions) or both (as discussed above, and incorporated herein).

Claim 37: Straus in view of Williams teach:
The system of claim 26, as discussed above and incorporated herein.
Straus further teaches:
wherein the processing device is integrated with the wearable sensor (column 8 line 38 illustrating that the system can be integrated via local connection, column 11 line 29 illustrating integrating the display device).

Claim(s) 28, 33-34 is/are rejected under 35 U.S.C. 103 as being unpatentable over Straus in view of Williams as applied to parent claim 26 above, and further in view of Synnott.


The system of claim 26, as discussed above and incorporated herein.
Straus further teaches using a control device fitted with motion sensors to supplement a mouse and keyboard (column 9 line 41-50, column 11 line 35-49).
Straus in view of Williams do not teach:
wherein the step of receiving data from the wearable sensor comprises receiving motion data for a body-joint that moves a cursor on the display through the series of requested motions.
Synnott teaches:
wherein the step of receiving data from the wearable sensor comprises receiving motion data for a body-joint that moves a cursor on the display through the series of requested motions (page 1306 column 2 paragraph 1 illustrating using a Wii remote to control an on-screen cursor).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to include the motion-controlled cursor of Synnott within the diagnostic system of Straus in view of Williams with the motivation of providing an accurate pointing device for on-screen cursor control (Synnott; page 1306 column 2 paragraph 1) to accurately diagnose the patient, with kinetic tremor or bradykinesia for example (Synnott; page 1306 column 2 last paragraph).

Claim 33: Straus in view of Williams teach:
The system of claim 26, as discussed above and incorporated herein.
Straus further teaches diagnosing Parkinson disease (column 28 line 19-20).

wherein the step of analyzing the received motion data to determine a cognitive-motor impairment score for the individual comprises analyzing a peak velocity during point-to-point reaching to assess motor performance or frailty.
Synnott teaches:
wherein the step of analyzing the received motion data to determine a cognitive-motor impairment score for the individual comprises analyzing a peak velocity during point-to-point reaching to assess motor performance or frailty (page 1307 column 2 paragraph 2-3 illustrating tracking cursor movement speeds to determine tremors [considered to be a form of “motor performance”] and  Parkinson’s [considered to be a form of “frailty”]).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to include the cursor movement speed analysis of Synnott within the diagnostic system of Straus in view of Williams with the motivation of accurately diagnosing a patient with Parkinson’s by detecting tremors in the patient’s movements (Synnott; page 1307 column 2 paragraph 3).

Claim 34: Straus in view of Williams teach:
The system of claim 26, as discussed above and incorporated herein.
Straus further teaches diagnosing Parkinson disease (column 28 line 19-20).
Straus in view of Williams do not teach:
wherein the step of analyzing the received motion data to determine a cognitive-motor impairment score for the individual comprises analyzing a dislocation of peak 
Synnott teaches:
wherein the step of analyzing the received motion data to determine a cognitive-motor impairment score for the individual comprises analyzing a dislocation of peak velocity with respect to a middle pathway of a point-to-point reaching task (page 1307 column 2 paragraph 2 illustrating tracking high-frequency fine motor movements) to assess cognitive impairment (page 1307 column 2 paragraph 3 illustrating diagnosing Parkinson’s), motor impairment (page 1307 column 2 paragraph 3 illustrating tremors), or fatigue (page 1309 column 1 paragraph 1 illustrating reducing the effects of fatigue on the patient’s test results).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to include the cursor movement speed analysis of Synnott within the diagnostic system of Straus with the motivation of accurately diagnosing a patient with Parkinson’s by detecting tremors in the patient’s movements (Synnott; page 1307 column 2 paragraph 3).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Doniger (20050187436) teaches the TMT being computerized (page 14 paragraph 0169).
Zhou (Instrumented Trail-Making Task to Differentiate Persons with No Cognitive Impairment) is a publication of the inventor’s work.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRAN N NGUYEN whose telephone number is (571)272-0259. The examiner can normally be reached Monday-Friday 9AM-5PM Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MORGAN ROBERT W (SPE) can be reached on (571)272-6773. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/T.N.N./Examiner, Art Unit 3626                                                                                                                                                                                                        



/JOSHUA B BLANCHETTE/Primary Examiner, Art Unit 3626